Citation Nr: 1730261	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-25 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of broken ribs.

2.  Entitlement to service connection for a cardiac disability, to include coronary artery disease.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for prostate cancer, status post prostatectomy.

5.  Entitlement to service connection for erectile dysfunction (claimed as loss of use of a creative organ).

6.  Entitlement to service connection for colon cancer.

7.  Entitlement to service connection for Hodgkin's disease.

8.  Entitlement to service connection for a right eye disability.
9.  Entitlement to service connection for a right ear disability other than hearing loss and tinnitus.

10.  Entitlement to service connection for residuals of a right arm injury, to include elbow and wrist arthritis.

11.  Entitlement to an initial, compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to June 1955.

This appeal before the Board of Veterans' Appeals (Board) arose from a July 2012 rating decision in which the RO, inter alia, denied service connection for broken ribs, a cardiac disability, a skin disorder, prostate cancer with prostatectomy, loss of use of a creative organ, colon cancer, Hodgkin's disease, a right eye injury with vision loss, a right ear injury, and a right arm injury with fracture and arthritis.  The RO also granted service connection for bilateral hearing loss and assigned an initial noncompensable disability rating, from March 25, 2011.  The Veteran filed a notice of disagreement (NOD) in August 2012 and the RO issued a statement of the case (SOC) in August 2013.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in September 2013.

In August 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.  During the hearing, the undersigned granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (a)(2) (West 2014) and 38 C.F.R. § 20.900 (c) (2016).

Regarding the characterization of the service connection claims, in light of the Veteran's reported symptoms and contentions and the fact that service connection has already been awarded for right ear hearing loss and tinnitus, the Board has characterized the claims as set forth on the title page.  See generally Clemons v. Shinseki, 23 Vet. App. 1, 5 & (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described and the information submitted or developed in support of the claim).

This appeal is fully being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

For reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action on the service connection and higher initial rating matters on appeal is warranted.  

VA is required to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (2016).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In this case, an August 2013 VA cardiology clinic follow up note located in the Veteran's Virtual VA electronic claims file reflects that he has been diagnosed as having atrial fibrillation and coronary artery disease.  Thus, competent evidence of current cardiac disabilities has been demonstrated.  The Veteran primarily contends that his claimed cardiac disability is associated with exposure to herbicides in service.  He also reported during the April 2017 hearing, however, that he began to experience cardiac symptomatology during service and that such symptoms have continued in the years since that time (see pages 24-25 of the hearing transcript).

In sum, there is competent evidence of current cardiac disabilities and competent lay evidence of a continuity of cardiac symptomatology in the years since service, which suggests that a claimed cardiac disability may have been incurred in service. Therefore, VA's duty to obtain an examination is triggered.  See 38 U.S.C.A. § 5103A (d); McLendon, supra; 38 C.F.R. § 3.159.  Such an examination is needed to obtain a medical opinion as to the nature and etiology of any current cardiac disability.

As for the appeal for a higher initial rating for bilateral hearing loss, a veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403   (1997)).

The evidence suggests that the Veteran's service-connected hearing loss may have worsened since his last VA examination in May 2012.  For instance, he reported during the April 2017 hearing that his hearing loss had worsened since the May 2012 examination.  Given this evidence, the Board finds that a new examination to obtain more contemporaneous medical findings is needed to assess the severity of the service-connected hearing loss.  See 38 C.F.R. § 5103 A (West 2014); 38 C.F.R. § 3.159 (2016).

Hence, the AOJ should arrange for the Veteran to undergo VA cardiac and audiology examinations by appropriate medical professionals.  The Veteran is hereby notified that failure to report to any scheduled examination(s) without good cause, may well result in denial of his claim(s).  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record with respect to all claims is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The Veteran contends that his claimed residuals of broken ribs, right eye disability, right ear disability, and right arm disability are all associated with a single injury that occurred in service.  Specifically, he has reported that while on a training mission at Fort Jackson (possibly in July or August 1953), a weapon was accidently discharged and threw him into a tree.  As a result, he broke his ribs and right arm and also suffered a right eye injury.  He was hospitalized at Fort Jackson for treatment of his injuries.  His service treatment records do not currently include any records pertaining to this treatment and the Veteran has requested that Fort Jackson be contacted to attempt to obtain any available treatment records.  Therefore, upon remand, the AOJ should undertake appropriate action to attempt to obtain any outstanding service treatment records from Fort Jackson, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) (2016) as regards requests for records from Federal facilities.

As for the claims for service connection for a cardiac disability, a skin disorder, prostate cancer, erectile dysfunction, colon cancer, and Hodgkin's disease, the Veteran contends that these disabilities are related to exposure to herbicides in service.  He claims that while stationed at the Demilitarized Zone (DMZ) in Korea from November 1953 to June 1955, he used herbicides to spray weeds along the fence line and walked along the base perimeter while performing guard duty.

VA has adopted specific procedures to determine whether a claimant was exposed to herbicides along the DMZ in Korea. VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 4(c) (June 23, 2017), directs, that where a claimant alleges exposure to herbicides in Korea and the service was not between April 1, 1968 and August 31, 1971 or the service was not in a unit or entity listed in M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 4(b), a request will be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of the claimant's exposure to herbicides.  If the claim and available records do not provide sufficient details of the Veteran's Korean DMZ service, a development letter is to be sent to the claimant.  If the claimant fails to provide sufficient information to complete a JSRRC request, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.

The United States Court of Appeals for Veterans Claims (Court) has consistently held that evidentiary development procedures provided in VA's Adjudication Procedure Manual are binding.  See Campbell v. Gober, 14 Vet. App. 142, 144   (2000) (holding that VA was obligated, as part of its duty to assist, to comply with the applicable M21-1 provisions concerning service-connected death claims and remanding for compliance with that provision and applicable regulations); Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).

The AOJ has not completed the necessary development as required by M21-1 to attempt to verify the Veteran's claimed exposure to herbicides in service.  Such development should be accomplished on remand.

In addition, the Veteran's complete service personnel records may contain information to corroborate his alleged exposure to herbicides in service.  In January 2012, the AOJ contacted the National Personnel Records Center (NPRC) and requested copies of some of the Veteran's personnel records.  However, there is no record of any response from the NPRC in the claims file and there are currently no personnel records associated with the claims file.  Hence, on remand, the AOJ should attempt to obtain a complete copy of the Veteran's Official Military Personnel File.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

As regards post-service treatment records, the claims file includes records of the Veteran's treatment contained in the Columbia Vista electronic records system dated to August 2013.  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted system all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the matters on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include arranging for any examination(s) or to otherwise obtain any medical opinion(s) in connection with the claims for service connection for residuals of broken ribs, a skin disorder, prostate cancer, erectile dysfunction, colon cancer, Hodgkin's disease, a right eye disability, a right ear disability, and/or a right arm disability, if appropriate) prior to adjudicating the claims on appeal.  Adjudication of the higher rating claim should include consideration of whether staged rating of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Request from Fort Jackson-and, if necessary, the National Personnel Records Center and/or any other appropriate depository(ies)-all of the Veteran's available service treatment records (including records of the Veteran's treatment for injuries sustained during a training mission at Fort Jackson in approximately July or August 1953).  Specifically request records of any treatment reported by the Veteran.

Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  If the above identified service treatment records cannot be obtained, take all necessary steps to search alternate sources of records, including following the procedures outlined in VA's adjudication manual, M21-1.  All records/responses received should be associated with the file.

 2.  If any of the Veteran's service treatment records are missing or are otherwise unavailable, this fact should also be documented and a formal finding of unavailability should be made with notice to the Veteran and his representative.

3.  Obtain a copy of the Veteran's complete Official Military Personnel File.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

4.  Complete all required development to attempt to verify the Veteran's alleged exposure to herbicides in Korea pursuant to M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 4(c) (June 23, 2017).  All such evidentiary development must be documented in the file.

5.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include all records contained in the Columbia Vista electronic records system dated since August 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

6.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matters on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

7.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

8.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate medical professional-preferably, a physician-to  obtain information as the nature and etiology of any current cardiac disability.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated medical professional, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the examiner should clearly identify any cardiac disability(ies)  currently present or present at any time approximately March 2011 (even if now asymptomatic or resolved):

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability (a) had its onset during service; (b) was manifested to a compensable degree within the first post-service year; or (c) is otherwise medically-related to the Veteran's service.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the Veteran's assertions as to in-service cardiac problems and his reports of a continuity of cardiac symptomatology in the years since service.

Notably, the absence of documented evidence of treatment for a particular disability in service should not serve as the sole basis for a negative opinion. 

In this regard, the examiner is advised that the Veteran is competent to report his cardiac symptoms and history, and that his assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

9.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his service-connected hearing loss.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated medical professional, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies, including a puretone audiometry test and a speech recognition test (Maryland CNC test), should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Also, following examination of the Veteran, and review of the claims file, the examiner should fully describe the functional effects of the Veteran's hearing loss on his daily life.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

10.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

11.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for examination(s) or to otherwise obtain medical opinion(s) in connection with the claims for service connection for residuals of broken ribs, a skin disorder, prostate cancer, erectile dysfunction, colon cancer, Hodgkin's disease, a right eye disability, a right ear disability, and/or a right arm disability, if appropriate), adjudicate the claims on appeal in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claims in August 2014), and all legal authority (to include, with respect to the higher rating claim, consideration of whether staged rating is appropriate).

12.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




